Citation Nr: 1209229	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-02 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability, to include bipolar disorder, sleep disorder, anxiety attacks, and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to August 1972.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Muskogee, Oklahoma.  A notice of disagreement was received in September 2009, a statement of the case was issued in January 2010, and a substantive appeal was received in January 2010.

In June 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO. A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the matter on appeal has previously been developed as a claim for bipolar disorder, a sleep disorder, anxiety attacks, and schizophrenia.  However, the Court of Appeals for Veterans Claims has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim that has been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).
The record reveals there are outstanding private medical records pertinent to the claim on appeal.  At his June 2011 personal hearing, the Veteran testified that immediately after his discharge from the military, he received psychiatric treatment from Dr. Steele, a private physician who is deceased and whose records are unavailable.  Shortly thereafter, however, the Veteran was treated by Dr. Chris Roberts for his psychiatric difficulties, a private physician who is still alive and in practice.  See Hearing Transcript, p. 15.  He testified that he was treated by Dr. Roberts for approximately ten years, and that Dr. Roberts prescribed him various psychiatric medications.  See Hearing Transcript, pp. 15-17.   The Veteran further testified that he was treated by Dr. Wagner as well for a time shortly after his military discharge.  The Board finds that an attempt to obtain the records of Dr. Roberts and Dr. Wagner must be made before the claim can be properly adjudicated.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."

Also at the June 2011 hearing, the Veteran testified that he was in absent without leave (AWOL) status on at least two occasions during his short time in the military, due to his psychiatric difficulties, and further testified that his discharge arose from his AWOL status.  See Hearing Transcript, pp. 6, 12-13.  As such, the Board finds that the Veteran's personnel records would be helpful in adjudicating the claim.  The United States Court of Appeals for Veterans Claims (the Court) has determined that if all relevant personnel records have not been obtained, that may be a breach of the duty to assist and grounds for remand. See 38 U.S.C. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet.App. 96, 101-03 (2005).

Additionally, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his disability.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran has been assigned various psychiatric diagnoses, including major depressive disorder, documented in an October 2010 VA treatment record, and a mood disorder with possible bipolar disorder, schizoaffective disorder, psychosis, depressive disorder, and obsessive compulsive disorder with trichotillomania, documented in an April 2010 VA treatment record.  While the Veteran's service treatment records are silent for documentation of a psychiatric disorder, in a June 2009 private medical record of Kevin Steichen, M.D., Dr. Steichen indicated that the Veteran's present depression bipolar disorder, and panic attacks began during the Veteran's military service, and were aggravated by service.  Dr. Steichen did not offer any rationale for this opinion, however.  A VA examination has not yet been afforded to the Veteran for his claim.  Given Dr. Steichen's finding, such an examination must be conducted to determine the etiology of the Veteran's current psychiatric disorder.

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records. The record reflects that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Muskogee, Oklahoma.  While the claims file currently includes treatment records dated to December 2010, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Muskogee VAMC any outstanding records of treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Muskogee VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since December 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  VA should contact the National Personnel Records Center in St. Louis to obtain the Veteran's complete service personnel folder.  If any records sought are not available, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe any further action to be taken.

3.   The RO should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should specifically request that the Veteran complete signed, current authorization(s) to enable it to obtain all records from the following providers: 
	a.  Dr. Chris Roberts
	b.  Dr. Wagner

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA psychiatric examination, by an appropriate professional, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify any current psychiatric disability.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report. 

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


